         Case 3:18-cv-06721-JCS Document 230 Filed 07/16/21 Page 1 of 4




 1   Donald R. McPhail (admitted pro hac vice)      Mark I. Schickman
     Email: dmcphail@dickinsonwright.com            SCHICKMAN LAW
 2   DICKINSON WRIGHT PLLC                          1019 Euclid Avenue
     International Square                           Berkeley, Ca. 94108
 3
     1825 Eye St. N.W., Suite 900                   Telephone: (510) 467-2909
 4   Washington, D.C. 20006                         Email: mark@SchickmanLaw.com
     Telephone: (202) 457-0160
 5   Facsimile: (844) 670-6009
 6                                                  Theodore J. Bielen, Jr. (SBN 56395)
     Jonathan D. Baker (State Bar No. 196062)
 7   Email: jdbaker@dickinsonwright.com             BIELEN & LAMPE
     DICKINSON WRIGHT RLLP                          1390 Willow Pass Road, Suite 1020
 8   800 W. California Avenue, Suite 110            Concord, CA 94520
     Sunnyvale, CA 94086                            (925) 288-9720
 9                                                  Fax: (925) 288-9731
     Telephone: (408) 701-6100
     Facsimile: (844) 670-6009                      Email: bielenlt@yahoo.com
10

11 [Additional Counsel of Record                    Attorneys for Defendant
   Listed on Signature Page]                        O’Keeffe’s, Inc. d/b/a SAFTI FIRST
12                                                  a California corporation

13 Attorneys for Plaintiffs
   Ely Holdings Limited and
14 Greenlite Glass Systems Inc.

15

16

17                                UNITED STATES DISTRICT COURT
18                              NORTHERN DISTRICT OF CALIFORNIA
19                                   SAN FRANCISCO DIVISION
20
   ELY HOLDINGS LIMITED, a United Kingdom            Case No. 3:18-cv-06721 JCS
21 company, and
   GREENLITE GLASS SYSTEMS INC., a
22 Canadian Company,                                 JULY 16, 2021 UPDATED JOINT
                                                     CASE MANAGEMENT STATEMENT
23                 Plaintiff,

24          v.

25 O’KEEFFE’S, INC. d/b/a SAFTI FIRST, a
   California corporation,
26
                  Defendant.
27

28
                                                -1-                     Case No. 3:18-cv-06721 JCS
                                  JOINT CASE MANAGEMENT STATEMENT
          Case 3:18-cv-06721-JCS Document 230 Filed 07/16/21 Page 2 of 4




 1           The Parties to the above-entitled action, Plaintiffs Ely Holdings Limited (“Ely”) and

 2 Greenlite Glass Systems Inc. (“Greenlite”) (Ely and Greenlite collectively “Plaintiffs”) and

 3
     Defendant O’Keeffe’s, Inc. d/b/a Safti First (“SAFTI”) (Plaintiffs and SAFTI collectively “the
 4
     Parties”), jointly submit this UPDATED JOINT CASE MANAGEMENT STATEMENT pursuant
 5
     to this Court’s March 29, 2021 Order (Dkt. No. 222), incorporating herein their prior Statements to
 6
     the extent still applicable.
 7

 8           The Parties most recently participated in a mediation session on March 16, 2021. Since that

 9 mediation session, the Parties have engaged in ongoing settlement discussions, are nearing a

10 comprehensive resolution to the litigation, and are negotiating a settlement agreement that is nearly

11
     finalized.
12
             The Parties will apprise Court of further progress regarding settlement or the need to
13
     complete expert depositions and proceed to pretrial and trial dates, as scheduled.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      -2-                         Case No. 3:18-cv-06721 JCS
                                    JOINT CASE MANAGEMENT STATEMENT
         Case 3:18-cv-06721-JCS Document 230 Filed 07/16/21 Page 3 of 4




 1 Dated: July 16, 2021             Respectfully submitted,

 2
                                    /s/ Donald R. McPhail
 3
                                    Donald R. McPhail (Admitted Pro Hac Vice)
 4                                  Email: dmcphail@dickinsonwright.com
                                    DICKINSON WRIGHT PLLC
 5                                  International Square
                                    1825 Eye St. N.W., Suite 900
 6                                  Washington, D.C. 20006
                                    Telephone: (202) 457-0160
 7
                                    Facsimile: (844) 670-6009
 8
                                    Jonathan D. Baker (State Bar No. 196062)
 9                                  Email: jdbaker@dickinsonwright.com
                                    DICKINSON WRIGHT RLLP
10                                  800 W. California Avenue, Suite 110
11                                  Sunnyvale, CA 94086
                                    Telephone: (408) 701-6100
12                                   Facsimile: (844) 670-6009

13                                  Ryan O. White (Admitted Pro Hac Vice)
                                    Email: rwhite@taftlaw.com
14                                  Elizabeth Shuster (Admitted Pro Hac Vice)
15                                  Email: eshuster@taftlaw.com
                                    TAFT STETTINIUS & HOLLISTER LLP
16                                  One Indiana Square, Suite 3500
                                    Indianapolis, IN 46204
17                                  Telephone: (317) 713-3500
                                    Facsimile: (317) 713-3699
18

19                                  Philip R. Bautista (admitted pro hac vice)
                                    Email: pbautista@taftlaw.com
20                                  TAFT STETTINIUS & HOLLISTER LLP
                                    200 Public Square, Suite 3500
21                                  Cleveland, OH 44114
                                    Telephone: (216) 241-2838
22
                                    Facsimile: (216) 241-3707
23
                                    Attorneys for Plaintiffs
24                                  Ely Holdings Limited and
                                    Greenlite Glass Systems Inc.
25

26

27

28

                                           -3-                        Case No. 3:18-cv-06721 JCS
                            JOINT CASE MANAGEMENT STATEMENT
         Case 3:18-cv-06721-JCS Document 230 Filed 07/16/21 Page 4 of 4




 1                                           /s/ Mark I. Schickman
                                             Mark I. Schickman
 2                                           SCHICKMAN LAW
                                             1019 Euclid Avenue
 3
                                             Berkeley, Ca. 94108
 4                                           Telephone: (510) 467-2909
                                             Email: mark@SchickmanLaw.com
 5
                                             Theodore J. Bielen, Jr. (SBN 56395)
 6                                           BIELEN & LAMPE
                                             1390 Willow Pass Road, Suite 1020
 7
                                             Concord, CA 94520
 8                                           (925) 288-9720
                                             Fax: (925) 288-9731
 9                                           Email: bielenlt@yahoo.com
10                                           Attorneys for Defendant
11                                           O’Keeffe’s, Inc. d/b/a SAFTI FIRST
                                             a California corporation
12

13

14                                    SIGNATURE ATTESTATION
15         Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of this
16 document has been obtained from each of the signatories.

17

18 Dated: July 16, 2021

19                                                DICKINSON WRIGHT PLLC
20
                                                  /s/ Donald R. McPhail
21                                                Donald R. McPhail

22

23

24

25

26

27

28

                                                     -4-                          Case No. 3:18-cv-06721 JCS
                                  JOINT CASE MANAGEMENT STATEMENT
